Citation Nr: 0823603	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  01-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1976.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision that, 
in pertinent part, denied service connection for a 
psychiatric disability, to include PTSD.  The veteran timely 
appealed.

In February 2006, the veteran and his wife testified during a 
hearing before the undersigned at the RO.  In July 2006, the 
Board remanded the matter for additional development.

In April 2006, the veteran raised the matters of service 
connection for a heart condition, chest pain, headaches, 
nerves, a major depressive disorder, and a hand injury.  In 
September 2006, the veteran again raised the issues of 
service connection for a back disorder, a right shoulder 
injury, headaches, a head injury, a forehead injury, and a 
wrist injury.  These matters are referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran did not exhibit a psychiatric disability in 
service and current psychiatric disability is not otherwise 
related to active duty.

2.  A preponderance of the evidence is against a finding that 
the veteran has PTSD related to his period of active duty.




CONCLUSION OF LAW

A psychiatric disability, to include PTSD, was not incurred 
or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through an August 2006 letter, the RO or VA's Appeals 
Management Center (AMC) notified the veteran of elements of 
service connection, and the evidence needed to establish each 
element.  This document served to provide notice of the 
information and evidence needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the August 2006 letter, the RO or AMC also notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because the veteran's claim has been 
fully developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claim on appeal, a report 
of which is of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis 

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Service medical records contain neither complaints nor 
findings of a psychiatric disorder.

The clinical records reflect post service treatment for 
psychiatric problems variously characterized as PTSD, anxiety 
disorder, mood disorder, substance dependence, and 
personality disorders.  The PTSD has been primarily related 
to two non-combat stressors; i.e., witnessing an individual 
commit suicide in front of him and being involved in a motor 
vehicle accident.  

The record does not show and the veteran does not claim that 
he participated in combat.

In order to clarify the diagnosis and determine the etiology 
of the veteran's psychiatric disability, the Board remanded 
the claim for a VA examination, which was accomplished in 
December 2006.  The examiner reviewed the claims folder and 
cited to several specific service and post service clinical 
treatment records in his review.  It was concluded that the 
veteran did not exhibit PTSD.  The examiner pointed out that 
the veteran initially reported that his stressor event was 
witnessing an individual commit suicide in front of him on 
the rifle range.  However, more recently, including on the 
current examination, his stressor was reported to be a motor 
vehicle accident in service in Guam.  

It was concluded that the motor vehicle accident was not a 
sufficient stressor to trigger PTSD.  The nature of the 
accident in service was not considered to be sufficiently 
traumatic to trigger the onset of PTSD and it was noted that 
the veteran was not currently claiming that the suicide in 
service was a stressor event.  

The Board notes that the report of the December 2006 VA 
examination also included Axis I diagnoses of mood disorder 
and anxiety disorder, not otherwise specified.  Based on the 
evidence of record and examination of the veteran, the 
December 2006 examiner opined that it appeared most medically 
probable that the veteran's mood disorder and anxiety 
disorder were related to a significant history of 
polysubstance dependence, including methamphetamine until 
1997.  The examiner noted that the veteran reported being 
arrested over 37 times between 1976 and 1994.  The December 
2006 opinion is supported by the evidence of record, and was 
based on a thorough review of the claims folder.  It included 
a review of the veteran's psychosocial, employment, and 
military histories in addition to a mental status interview.  
It is clearly the most in-depth and probative etiology 
opinion of record.  

Subsequent to the December 2006 VA examination, an April 2008 
report by a VA staff psychiatrist indicated that the veteran 
had been treated since 2001 for PTSD; it was indicated that 
he had "consistently demonstrated prominent symptoms of 
hypervigilance with intrusive memories of combat."  As 
indicated previously, the record does not show and the 
veteran has not contended that his stressor is related to 
combat and this opinion is of little probative value.  

Accordingly, notwithstanding the veteran's assertions, the 
competent evidence weighs against a finding that the veteran 
has current psychiatric disability, to include PTSD that is 
linked to his military service.  Hence, the preponderance of 
the evidence is against the claim.  The benefit-of-the-doubt 
doctrine is not for application, and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


